Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment, filed 05/06/2022, details claims 1-3, 15, 19, and 20 as amended, with claim 10 being cancelled.  Claims 1-9 and 11-20 are currently pending.
The amendments are sufficient in overcoming the previously indicated objections of claims 3 and 20, as well as, the rejections of claim 3 under 35 USC 112 (b).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2022 was filed after the mailing date of the Non-Final on 02/09/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 05/06/2022 have been fully considered but they are not persuasive. 
Applicant traverses the Sparks reference in that:
“However, Sparks fails to describe, "a layer-based irradiation process that comprises a sequential application of powder layers for forming a powder bed and that is based on the layer structure model to produce the three-dimensional component." The present application relates to generative manufacturing of a component from powder provided within a powder bed. After the powder in that layer is locally melted by laser radiation, a new powder layer is provided to refill the powder bed prior to applying further laser radiation. This is significantly different than a "melt pool into which a wire or powdered feedstock is fed in order to create beads upon solidification" as described by Sparks, which fails to describe powder layers or forming a powder bed.”

	In response, the examiner respectfully disagrees.  Sparks states, in paragraph 0006, that “Additive metal layering is typically performed by using a computer aided design (" CAD") to map the geometry of a part (known as a "build") and then depositing metal, layer-by-layer, on the part. The CAD mapped geometry is input into a computer controlled (robotic) part handler that can manipulate the part in multiple axes of movement during the deposition process. In all of these techniques a heat source (typically an industrial laser beam) is used to create a melt pool into which a wire or powdered feedstock is fed in order to create beads upon solidification. In practice, the heat source is under computer numerical control and is focused onto a workpiece, producing the melt pool. A small amount of powder or wire metal is introduced into the melt pool, building up the part in a thin layer….”  Here, Sparks discloses that powder metal is deposited, layer-by-layer, and that a laser is used to heat the layers to form a solidified component. The deposited powder material, broadly, forms a powder bed.
	The broadest reasonable interpretation of the claims does not require providing a new powder layer, after locally melting a previous layer, “to refill the powder bed prior to applying further laser radiation.” Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
	The examiner recommends amending the claim language to recite that the aforementioned feature as this appears to provide a distinction over the Sparks reference.
	Applicant further traverses in that:

In addition to the fact that Sparks does not describe powder layers, Sparks further fails to describe that, "a density of irradiated powder layers in the section of the shell region is lower than a density of irradiated powder layers in the section of the core region, and wherein the density of irradiated powder layers in the section of the shell region and in the section of the core region is respectively given by a number of irradiated powder layers in a direction normal to the powder layers per unit length" as recited by claim 1. The Office First Named Inventor Dominik MaurerAttorney Docket No.: 15540-0682001 /Application No. : 15/930,13810792/178/057_US; 18.02498; DS13398Filed: May 12, 2020Page: llofl3alleges that, "since region 2a is substantially longer/taller than region 2b, and the component is built layer-by-layer, the number of irradiated layers in region 2a is more than that in region 2b" (Action at page 7). However, the claimed "density of irradiated powder layers" is "given by a number of irradiated powder layers in a direction normal to the powder layers per unit length." Because the density is given per unit length, it does not matter whether a given region is longer or taller than another region. While it is true that region 2a is taller than region 2b, Sparks does not describe anywhere that one region has a greater number of irradiated powder layers per unit length than any other region, never mind that a density of irradiated powder layers in the section of the shell region is lower than a density of irradiated powder layers in the section of the core region. 

	In response, the examiner respectfully disagrees.  The examiner maintains that Sparks teaches the limitation being contested in that Sparks teaches that the component being manufactured is built “layer-by-layer” and that since region 2a is substantially longer/taller than region 2b the number of irradiated layers in region 2a is more than that in region 2b. It is not clear what applicant means by “Because the density is given per unit length, it does not matter whether a given region is longer or taller than another region.” As best understood, the examiner believes the idea is that that applicant intends that the “per unit length” aspect of the limitation means that the density of the shell and core region sections is independent of the respective lengths of the sections.  However, the claim language does not specify what length is being referenced or that the length in “per unit length” refers to the same length of both of the shell and core sections.

    PNG
    media_image1.png
    416
    573
    media_image1.png
    Greyscale

Figure 5H of Sparks

	The broadest reasonably interpretation of the claim language allows for any length to be taken.  In this case, taking the overall length of the component (1), the  number of layers in 2a (core), within this length, is more than the number of layers in 2b (shell), within the same length, since the component is built layer-by-layer.  Assuming that the component is, for instance, 10 mm tall and that each layer of powder material is 1 mm thick (in the vertical direction), then the core region 2a would have 10 layers within the length of the component.  Because the shell region 2b is shorter than the core region, then the shell region 2b will have less number of layers per length of the component.  
	Assuming the applicant intends for the density of irradiated powder layers to be independent of the length (i.e., irrelevant to whether one region is taller than the other), then the examiner recommends amending the claim language accordingly, which could provide better clarity.  
	Applicant traverses the rejection of claims 15 and 19 (independent claims) for substantially the same reasons as detailed above.  In response, the examiner’s response remains the same.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 15, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sparks et al. (U.S. Publication 2016/0059493).
	Regarding claim 1, Sparks teaches a method for generative manufacturing a three-dimensional component from a powder (para. 0004; “…additive layering techniques, particularly those using an emitted energy source such as in additive metal layering.”) (para. 0006; “Additive metal layering is typically performed by using a computer aided design (" CAD") to map the geometry of a part (known as a "build") and then depositing metal, layer-by-layer, on the part. The CAD mapped geometry is input into a computer controlled (robotic) part handler that can manipulate the part in multiple axes of movement during the deposition process. In all of these techniques a heat source (typically an industrial laser beam) is used to create a melt pool into which a wire or powdered feedstock is fed in order to create beads upon solidification. In practice, the heat source is under computer numerical control and is focused onto a workpiece, producing the melt pool. A small amount of powder or wire metal is introduced into the melt pool, building up the part in a thin layer. The beam follows a previously determined toolpath. The toolpath is generated based on the CAD data that computes the needed build layer by layer. The beads are created by means of relative motion of the melt pool and the substrate, e.g. using an industrial robot arm or an XY-table. A part is then built by depositing the beads side by side and layer upon layer. The most popular approach combines a high-power laser heat source with metal powder as the additive material.”) (Figure 11, laser 210, a material feeder 211 (a metal stock delivery system such as a powdered metal injector/sprayer or wire feeder)-para. 0151), the method comprising 

    PNG
    media_image2.png
    446
    513
    media_image2.png
    Greyscale

Figure 5H

providing (Figures 5A-5H and paragraph 0033) a layer structure model of the three-dimensional component to be manufactured, wherein the layer structure model is a computer program (CAD model) (para. 0151; “computer-aided design database including a build description and build sequence of the part to be fabricated created by the decomposition process described herein and a database describing the additive path to be traveled as the part is formed”) and includes a sequence of layers, each of which is associated with a layer-specific contour of the three-dimensional component (para. 0033; “…using the starting surface of each substructure as an input and extruding from the face points of that surface in a normal direction a distance of one interrogation interval--the interrogation height Δ. The top surface of the interrogation interval is formed by extending the top surface such that the allowable overhang angle Θ is satisfied….”);
instructing a control unit to divide the layer structure model (dividing CAD model 1 into components 2a and 2b, where 2a is a core region of the overall part 1 and 2b is a shell region adjacent to 2a) into a core region and a shell region adjacent to the core region, wherein the shell region forms at least a portion of the surface of the three-dimensional component (as detailed above); and 
performing a layer-based irradiation process that comprises a sequential application of powder layers for forming a powder bed (para. 0006; layer by layer application of powder layers which are heated via lase) (here, the layer by layer application of powder layers forms a powder bed) and that is based on the layer structure model to produce the three-dimensional component (depositing metal, layer-by-layer, and using the laser to for a solidified component), wherein powder layers are irradiated such that, for a section of the shell region and a section of the core region, which, in a layer plane given by a surface of the powder bed (layer plane defined by the surface of the powder layers as they are applied), is adjacent to the section of the shell region, a density of irradiated powder layers in the section of the shell region (2b) is lower than a density of irradiated powder layers in the section of the core region (2a), and
wherein the density of irradiated powder layers in the section of the shell region and in the section of the core region is respectively given by a number of irradiated powder layers in a direction normal to the powder layers per unit length (here, since region 2a is substantially longer/taller than region 2b, and the component is built layer-by-layer, the number of irradiated layers in region 2a is more than that in region 2b).  
Regarding claim 3, Sparks, as applied to claim 1, teaches each claimed limitation and further teaches wherein, in the case of a layer- selective irradiation of the portion of the shell region, the density of irradiated powder layers is varied in dependence on the surface geometry of the three-dimensional component (density variation between 2a and 2b), and wherein the density of irradiated powder layers in the section of the shell region is further reduced in the region of an overhang structure (2b) the larger a distance between contours of adjacent powder layers is or the flatter the overhang structure extends to a layer plane given by a surface of a powder bed (layer plane defined by the surface of the powder layers as they are applied).  
Regarding claim 6, Sparks, as applied in claim 1 teaches wherein, in the section of the shell region (2b), each irradiated powder layer coincides with an irradiated powder layer in the section of the core region (2a) and each powder layer is irradiated in the section of the shell region and in the section of the core region in a common irradiation process (as detailed above).  
Regarding claim 15, Sparks teaches a method for generative manufacturing a three-dimensional component from a powder (para. 0004; “…additive layering techniques, particularly those using an emitted energy source such as in additive metal layering.”) (para. 0006; “Additive metal layering is typically performed by using a computer aided design (" CAD") to map the geometry of a part (known as a "build") and then depositing metal, layer-by-layer, on the part. The CAD mapped geometry is input into a computer controlled (robotic) part handler that can manipulate the part in multiple axes of movement during the deposition process. In all of these techniques a heat source (typically an industrial laser beam) is used to create a melt pool into which a wire or powdered feedstock is fed in order to create beads upon solidification. In practice, the heat source is under computer numerical control and is focused onto a workpiece, producing the melt pool. A small amount of powder or wire metal is introduced into the melt pool, building up the part in a thin layer. The beam follows a previously determined toolpath. The toolpath is generated based on the CAD data that computes the needed build layer by layer. The beads are created by means of relative motion of the melt pool and the substrate, e.g. using an industrial robot arm or an XY-table. A part is then built by depositing the beads side by side and layer upon layer. The most popular approach combines a high-power laser heat source with metal powder as the additive material.”) (Figure 11, laser 210, a material feeder 211 (a metal stock delivery system such as a powdered metal injector/sprayer or wire feeder)-para. 0151), the component having an overhang structure (2b) and being manufactured on a building platform (cnc table 213) by selective laser melting (via laser 210), the method comprising 

    PNG
    media_image2.png
    446
    513
    media_image2.png
    Greyscale

Figure 5H

providing (Figures 5A-5H and paragraph 0033) providing an irradiation plan based on a layer model of the three-dimensional component, wherein the layer model is a computer program (CAD model) (para. 0151; “computer-aided design database including a build description and build sequence of the part to be fabricated created by the decomposition process described herein and a database describing the additive path to be traveled as the part is formed”) and includes a sequence of layers, each of which is associated with a layer-specific contour of the component, wherein the sequence includes a first subgroup of layers and a second subgroup of layers, which are interleaved in one another, wherein in the first subgroup of layers in the region of the overhang structure, irradiating the powder up to the layer-specific contour is planned, and in the second subgroup of layers in the region of the overhang structure, irradiating the powder is planned only up to a distance from the layer-specific contour (para. 0033; “…using the starting surface of each substructure as an input and extruding from the face points of that surface in a normal direction a distance of one interrogation interval--the interrogation height Δ. The top surface of the interrogation interval is formed by extending the top surface such that the allowable overhang angle Θ is satisfied….”); and
performing a sequential application of powder layers on the building platform for forming a powder bed (para. 0006; “Additive metal layering is typically performed by using a computer aided design (" CAD") to map the geometry of a part (known as a "build") and then depositing metal, layer-by-layer, on the part. The CAD mapped geometry is input into a computer controlled (robotic) part handler that can manipulate the part in multiple axes of movement during the deposition process. In all of these techniques a heat source (typically an industrial laser beam) is used to create a melt pool into which a wire or powdered feedstock is fed in order to create beads upon solidification. In practice, the heat source is under computer numerical control and is focused onto a workpiece, producing the melt pool. A small amount of powder or wire metal is introduced into the melt pool, building up the part in a thin layer….”) and irradiating the powder layers with irradiation parameters of the laser beam according to the irradiation plan (depositing metal, layer-by-layer, and using the laser to for a solidified component).
Regarding claim 17, Sparks, as applied in claim 15, further teaches wherein, in the layer model, a layer is subdivided into irradiation fields, and wherein, an irradiation process inputs less energy into irradiation fields in a shell region (2b), than into irradiation fields in a core region (2a) (since core 2a is larger than 2b more energy would be required as opposed to region 2b).  
Regarding claim 20, Sparks teaches a component generatively manufactured from a powder by the method of claim 1, wherein the component comprises: a core region (2a) and a shell region (2b), wherein the shell region forms at least part of a surface of the component, Page: 8 of16 a part of the shell region is formed by selective laser melting with a reduced energy input by irradiating fewer layers in a layering direction than in the core region (as the shell region 2b is thinner than the core region 2a, less energy input is needed compared to the core region as fewer layers are irradiated in region 2b), and in the shell region or in a section of the shell region, each irradiated powder layer coincides with an irradiated powder layer in the core region (as detailed above and in claim 1 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sparks in view of Etter et al. (U.S. Publication 2014/0053956), hereinafter Etter.
Regarding claims 8-9, Sparks, as applied to claim 1, is silent on applying a powder layer to be irradiated having a thickness in the range of a mean grain size of the powder (claim 8) and applying a powder layer to be irradiated having a thickness in the range of 30% to 300% of a mean grain size of the powder (claim 9).  
Etter teaches that it is known in the art of additive manufacturing of three dimensional articles (para. 0012) for the powder layer to have a thickness in the range of a mean grain size of the powder and having a thickness in the range of 30% to 300% of a mean grain size of the powder (para. 0028, the grain size distribution of the powder is adjusted to the layer thickness of the powder layer in order to establish a good flowability).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Sparks with Etter, by modifying the grain size and powder layer of Sparks, being of some value, with the teachings of Etter, in order to establish good flowability and to provide powder layers with regular and uniform thickness.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sparks in view of Oberhofer et al. (U.S. Publication 2011/0221099).
	Regarding claim 19, Sparks teaches a manufacturing device (Figure 11) for generative manufacturing of a three-dimensional component from a powder (para. 0004; “…additive layering techniques, particularly those using an emitted energy source such as in additive metal layering.”) (para. 0006; “Additive metal layering is typically performed by using a computer aided design (" CAD") to map the geometry of a part (known as a "build") and then depositing metal, layer-by-layer, on the part. The CAD mapped geometry is input into a computer controlled (robotic) part handler that can manipulate the part in multiple axes of movement during the deposition process. In all of these techniques a heat source (typically an industrial laser beam) is used to create a melt pool into which a wire or powdered feedstock is fed in order to create beads upon solidification. In practice, the heat source is under computer numerical control and is focused onto a workpiece, producing the melt pool. A small amount of powder or wire metal is introduced into the melt pool, building up the part in a thin layer. The beam follows a previously determined toolpath. The toolpath is generated based on the CAD data that computes the needed build layer by layer. The beads are created by means of relative motion of the melt pool and the substrate, e.g. using an industrial robot arm or an XY-table. A part is then built by depositing the beads side by side and layer upon layer. The most popular approach combines a high-power laser heat source with metal powder as the additive material.”) comprising:
a manufacturing space providing a work surface and including a platform area (CNC table 213 for supporting the workpiece and manipulating it through space-para. 0151); 
a pusher device with a coater for producing powder layers with the powder in a building platform area to form a powder bed (a material feeder 211 (a metal stock delivery system such as a powdered metal injector/sprayer or wire feeder)-para. 0151); 
an irradiation system (laser 210) for generating a beam for irradiating the powder layers in the building platform area to produce the three-dimensional component layer by layer (Laser 210, system controller 209 and processing head 212 work together to emit a beam (arrow impacting workpiece) onto workpiece 214 and form a melt pool thereon and control power to the beam source-para. 0151); and 
a control unit that, based on irradiation data of an irradiation plan of the three- dimensional component, controls the manufacturing of the three-dimensional component according (as detailed above) to a method comprising:

    PNG
    media_image2.png
    446
    513
    media_image2.png
    Greyscale

Figure 5H

dividing a layer structure model of the component to be manufactured into a core region (2a) and a shell region (2b) adjacent to the core region, wherein the layer structure model is a computer program (CAD model), and wherein the shell region forms at least a portion of the surface of the three- dimensional component (as shown above); and 
performing a layer-based irradiation process that comprises a sequential application of powder layers for forming the powder bed (para. 0006; “Additive metal layering is typically performed by using a computer aided design (" CAD") to map the geometry of a part (known as a "build") and then depositing metal, layer-by-layer, on the part. The CAD mapped geometry is input into a computer controlled (robotic) part handler that can manipulate the part in multiple axes of movement during the deposition process. In all of these techniques a heat source (typically an industrial laser beam) is used to create a melt pool into which a wire or powdered feedstock is fed in order to create beads upon solidification. In practice, the heat source is under computer numerical control and is focused onto a workpiece, producing the melt pool. A small amount of powder or wire metal is introduced into the melt pool, building up the part in a thin layer…”) and that is based on the layer structure model, wherein powder layers are irradiated such that (depositing metal, layer-by-layer, and using the laser to for a solidified component), for a section of the shell region and a section of the core region, which, in a layer plane given by a surface of the powder bed, is adjacent to the section of the shell region (para. 0033; “…using the starting surface of each substructure as an input and extruding from the face points of that surface in a normal direction a distance of one interrogation interval--the interrogation height Δ. The top surface of the interrogation interval is formed by extending the top surface such that the allowable overhang angle Θ is satisfied….”) (layer plane defined by the surface of the powder layers as they are applied), a density of irradiated powder layers in the section of the shell region (2b) is lower than a density of irradiated powder layers in the section of the core region (2a), and wherein the density of irradiated powder layers in the section of the shell region and in the section of the core region is respectively given by a number of irradiated powder layers in a direction normal to the powder layers per unit length, 
wherein the irradiation data define the regions to be irradiated of the powder layers, the regions to be irradiated include the shell region (2b) and the core region (2a), and the density of irradiated powder layers is lower in the shell region than in the core region (here, since region 2a is substantially longer/taller than region 2b, and the component is built layer-by-layer, the number of irradiated layers in region 2a is more than that in region 2b).  
Sparks is silent on a building cylinder, which has a vertically movable support on which the three- dimensional component is to be manufactured in layers on a surface of a building platform.
Oberhofer teaches that it is known in the art of additive manufacturing of three dimensional articles (para. 0001, 0006 and Fig. 1) to use a building cylinder (frame 1 and platform 2 define an inside building space-para.0010), which has a vertically movable support (lifting mechanism 12 that moves platform in a vertical direction-para. 0010) on which the three- dimensional component is to be manufactured in layers on a surface of a building platform (2).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Sparks with Oberhofer, by adding to the building platform of Sparks, with the teachings of Oberhofer, in order to provide a means for vertically displacing the building platform so that the layer of the component that is to be solidified is arranged in a working plane.
Allowable Subject Matter
Claims 2, 3, 4, 5, 7, 11-14, 16, and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, Sparks teaches wherein the layer-based irradiation process comprises a sequential application of powder layers (para. 0006; layer by layer application of powder layers which are heated via laser), wherein the powder layers are irradiated with a core energy input (from the laser beam), and the core energy input corresponds to an energy to be introduced into the powder on average to obtain a powder-specific interaction that is intended for the core region (2a) of the component (para. 0007; “Careful tuning of the deposition tool and parameters, such as the powder or wire feed rate, the energy input, and the traverse speed are therefore important in order to obtain layers, which are free from defects such as shape irregularities, lack-of-fusion or cracks. Droplet forming, i.e. globular transfer of the molten metal, is also a common disturbance that affects the geometrical profile of the deposited beads and stability of the additive layers.”) (para. 0044; “controller is programmed to receive as an input the build description and regulate energy of the produced beam for any point on the additive path based upon the build description.”) (See also paragraphs 0114-0118, computing laser power based on energy required to melt the powder).  
Sparks is silent on wherein the powder layers in the section of the shell region are subject to a layer-selective irradiation in which not each powder layer is irradiated.
Regarding claim 3, Sparks, for substantially the same reasons as detailed in claim 2, is silent on wherein the powder layers in the section of the shell region are subject to a layer-selective irradiation in which not each powder layer is irradiated.
Regarding claim 4, Sparks is silent on wherein in the section of the shell region only every nth layer, wherein n > 2, of the applied powder layers is irradiated, or wherein in the section of the shell region every nth layer, wherein n > 2, of the applied powder layers is not irradiated.  
Regarding claim 5, Sparks is silent on wherein the irradiation within a powder layer in the core region and in the shell region is carried out with an equal laser power setting, and wherein an energy input in the shell region is reduced in comparison with a core energy input in the core region despite the same laser power setting due to a layer-selective irradiation, in which not each powder layer is irradiated in the shell region.  
Regarding claim 7, Sparks is silent on wherein, when performing the layer-based irradiation process in a bottom section of the shell region, for which there is no adjacent core region in the layer plane direction, inskin parameters are used for the irradiation process that are provided for the density of irradiated powder layers in the section of the Application No. : 15/930,13810792/178/057_US; 18.02498; DS13398Filed: May 12, 2020Page: 4of16core region, which is higher than the density of the irradiated powder layers in the bottom section of the shell region.  
	Regarding claims 11-14, Sparks is silent on wherein the surface of the three-dimensional component has at least two adjacent zones to which at least two irradiation strategies are assigned, wherein at least one of the irradiation strategies comprises the irradiation process based on the layer structure model, in which the density of irradiated powder layers in the section of the shell region is lower than in the section of the core region adjacent to the section of the shell region, in the layer plane direction, and in a transition region of the zones, which forms the surface of the three-dimensional component, there is performed one or both of a change between the irradiation strategies within a powder layer such that a spatial position of the change in a sequence of adjacent powder layers varies bidirectionally, or a multiple change back and forth between the irradiation strategies in the sequence of adjacent powder layers along a layer build-up direction.  
	Regarding claim 16, Sparks is silent on wherein, for applying the powder layers, powder is applied with a coater from a supply region in an application direction and the overhang structure is aligned against the application direction in such a way that the contour of at least one powder layer to be subsequently irradiated in the region of the overhang structure extends closer to the supply region than the contour of a previously irradiated powder layer, and/or wherein the irradiation parameters of the laser beam are fixedly set according to the desired interaction of the laser beam with the powder in a core region of the component.  
	Regarding claim 18, Sparks is silent on wherein irradiation fields of a given layer, which are cut by the contour of the component, are irradiated only in an inner region for forming the component, and/or wherein an irradiation, which puts less energy into the irradiation fields, begins in a region of the irradiation fields, which are cut by a contour of a previously irradiated layer projected onto the layer, in the layer direction, wherein the previously irradiated layer has been irradiated in the shell region up to the respective layer-specific contour, and/or wherein the irradiation fields, which are cut by the contour of a previously irradiated layer projected onto the layer, in the layer direction, are irradiated as a whole with less energy than input into irradiation fields in the core region or as a whole with the energy input of into irradiation fields in the core region.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN C DODSON/Primary Examiner, Art Unit 3761